Mr. Chief Justice Alvey,
dissenting:
I cannot concur in the opinion filed in this case. The common law prevails in this District, and is applicable in all cases where it is not superseded by express provision of some-statute. In the absence of express statute taking away the right and declaring thajt a plaintiff shall be deprived of the immemorial common-law privilege of controlling his action, that is, whether it shall be prosecuted or non pros’d, by the mere election of the defendant to file a plea of set-off, is a proposition to which I cannot assent. If such a radical change in the right of the plaintiff had been intended by the act of Congress giving the right to the defendant to-*81plead set-off, as matter of defense, it would, doubtless, have been so expressly provided. In failing so to provide, the common law is left unaffected and in full operation as to the power of the plaintiff over his action. To hold otherwise, as it seems to me, is judicial legislation of a very unwarrantable character. And this view appears to’ be in accordance with the great preponderance of authority upon the subject, as laid down in text-books of authority, and in judicial decisions in States where the matter has not been regulated by statute. I refer to those only cited in brief of counsel in support of the proposition, though others might be added. Sewall v. Tarbox, 30 Me. 27; Theobald v. Colby, 35 Me. 179; Cummings v. Pruden, 11 Mass. 206; Anderson v. Gregory, 43 Conn. 61; Merchants’ Bank v. Schulenberg, 54 Mich. 49 (see opinion of Mr. Justice Cooley in this case) ; Fink v. Bruihl, 47 Mo. 173; Wooster v. Burr, 2 Wend. 295 Seaboard RR. Co. v. Ward, 18 Barb. 595 ; Fowler v. Lawson, 15 Ark. 148; Ruffington v. Quackenboss, 5 Fla. 196, and affirmed in same volume, 496; McCredy v. Fey, 7 Watts, 496; Bank v. Cargel, 9 Watts & Serg. 15; Ashmead v. Ashmead, 23 Kan. 184; Ins. Co. v. Barbour, 95 Ky. 7.
These cases are well worth the careful attention and consideration of the profession, as relating to an important principle of practice, in which may be involved many serious consequences in departing therefrom without express legislative provision.
In addition to the cases cited, may be added the text-writers upon the subject, wherein it is laid down as settled that “A nonsuit is allowed notwithstanding a set-off has been pleaded. It is so held on the ground that, as the right of the plaintiff to discontinue his suit at any time before the verdict is undoubted, therefore, in the absence of a statute taking away the right, it still exists.” 16 Am. & Eng. Encyc. of Law, p. 728. The same principle is laid down as firmly settled by the authorities in 2 Elliott’s Gen. Prac., Sec. 883.
When a long and well-established principle is supposed to be liable in its operation to work inconvenience, or even injustice, in supposable eases, it is for the legislature, and *82not the courts, to enact the change or reform. I do not see, however, that there is any reform required in the longcstablished and well-settled principle involved in this case; and I am, therefore, opposed to making innovations simply .because the settled principle or established practice may be inveighed against as being opposed to changes that may have taken place in some other jurisdictions.
The qualified right or privilege conceded to the plaintiff of withdrawing his claim, but without the right to non-pros. or nonsuit the action, and thus leaving the action depending in which the defendant may prosecute his set-off and obtain judgment against the plaintiff, would appear to be in the teeth of both the spirit and letter of the statute. The statute manifestly contemplates a trial as between the parties as to their respective claims, and that judgment shall he entered for the balance found due, tohether to the plaintiff or defendant, with costs. This can only be done upon the trial of the issue of set-off, and the determination of the extent of the respective claims of the parties, according to the proof. If the claim of the plaintiff be withdrawn, and there is nothing remaining against which the claim of the defendant may be ■set-off, the question at once arises whether a judgment in such case is valid, or, if valid, whether it would not, as a necessary legal result by force of the statute, extinguish the claim of the plaintiff. These are questions that will inevitably arise under the decision now made. I think the judgment below ought to be reversed, without qualification.